Case 1:19-cv-23914-DPG Document 83 Entered on FLSD Docket 05/18/2021 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                       CASE NO.: 19-cv-23914-GAYLES/OTAZO-REYES

  RONALD EMILIO REYNA, M.D.,
  PROFESSIONAL ASSOCIATION, a Florida
  corporation (o/b/o JOHN DOE 8),

                 Plaintiff,

  v.

  CELTIC INSURANCE COMPANY d/b/a
  AMBETTER FROM SUNSHINE HEALTH, a
  foreign corporation,

                 Defendant.

                                                        /

       PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT’S
             DAUBERT MOTION TO BAR OPINIONS OF JEAN ACEVEDO

         Plaintiff, Ronald Emilio Reyna, M.D. P.A. o/b/o John Doe 8, hereby responds in opposition

  to Defendant Celtic Insurance Company’s Daubert Motion to Bar Opinions of Jean Acevedo

  (“Defendant’s Motion” or “the Motion”), and states as follows:

                                        LEGAL STANDARD

         Daubert is a very permissive standard, notwithstanding Defendant’s recitation about what

  Defendant believes will confuse the jury, and despite that Defendant’s expert is no less conclusive

  than Ms. Acevedo is accused of being. See, infra. This permissiveness is because Rule 702 only

  relies on three inquiries: (i) is the expert qualified; (ii) is the methodology used by the expert

  sufficiently reliable; and (iii) does the expert’s testimony help the jury determine a contested fact

  or understand contested evidence?
Case 1:19-cv-23914-DPG Document 83 Entered on FLSD Docket 05/18/2021 Page 2 of 13




          Defendants’ Daubert challenge fails largely for the same reasons. As we explained
          in City of Tuscaloosa v. Harcros Chemicals, Inc., 158 F.3d 548 (11th Cir. 1998),
          for expert testimony to be admissible under Rule 702 of the Federal Rules of
          Evidence, the proponent of the testimony must show that: (1) the expert is
          qualified to testify competently regarding the matters he intends to address;
          (2) the methodology by which the expert reaches his conclusions is sufficiently
          reliable; and (3) the testimony assists the trier of fact, through the application
          of scientific, technical, or specialized expertise, to understand the evidence or
          to determine a fact in issue. Id. at 563 (citing Daubert, 509 U.S. at 589, 113 S. Ct.
          at 2794). Daubert itself stresses that “[t]he inquiry envisioned by Rule 702 is ...
          a flexible one.” Id. at 594, 113 S. Ct. at 2797. “Many factors will bear on the
          inquiry, and [there is no] definitive checklist or test.” Id. at 593, 113 S. Ct. at
          2796.

  Maiz v. Virani, 253 F.3d 641, 665 (11th Cir. 2001)(emphasis added).

          Debatable expert testimony should not be kept out of court. The rigors of the adversary

  system, allowing juries to evaluate expert opinions in the light of how they are instructed, and a

  rigorous cross examination, allow debatable testimony to be properly admitted.

          A district court’s gatekeeper role under Daubert “is not intended to supplant the
          adversary system or the role of the jury.” Allison v. McGhan, 184 F.3d 1300, 1311
          (11th Cir. 1999). “ ‘Vigorous cross-examination, presentation of contrary evidence,
          and careful instruction on the burden of proof are the traditional and appropriate
          means of attacking [debatable] but admissible evidence.’ ” Id. (quoting Daubert,
          509 U.S. at 596, 113 S. Ct. at 2786).

  Id. at 666.

          Furthermore, a disagreement as to what factors were, and were not, included in expert

  analysis, such as in the instant action, disagreement about inclusion of the amounts paid in the

  community, not only rates billed, is probative of reliability, not admissibility.

          Indeed, in summarizing several of its arguments as to reliability, Quiet says that
          “Frank’s failure to include all available flight test parameters in his model is fatal
          to any meaningful correlation of flight test results with computer results....” Yet
          the Supreme Court has explicitly rejected the same argument in a different
          substantive context, holding that “[n]ormally, failure to include variables will
          affect the analysis’ probativeness, not its admissibility.” Bazemore v. Friday,
          478 U.S. 385, 400, 106 S. Ct. 3000, 3009, 92 L.Ed.2d 315 (1986).

  Quiet Tech. DC-8, Inc. v. Hurel-Dubois UK Ltd., 326 F.3d 1333, 1346 (11th Cir. 2003).



                                                    2
Case 1:19-cv-23914-DPG Document 83 Entered on FLSD Docket 05/18/2021 Page 3 of 13




         Hence, a dispute over what factors were, and were not, considered in an expert’s opinion,

  or report, does not affect admissibility, because the purpose of vigorous cross examination and

  proper jury instruction is to allow the jury to decide the weight of the testimony in light of the

  factors both considered and not considered in the expert’s opinion.

         Further, “it is not the role of the district court to make ultimate conclusions as
         to the persuasiveness of the proffered evidence.” Quiet Tech. DC–8, Inc. v.
         Hurel–Dubois UK Ltd., 326 F.3d 1333, 1341 (11th Cir. 2003); Maiz, 253 F.3d at
         666 (“A district court’s gatekeeper role under Daubert is not intended to
         supplant the adversary system or the role of the jury.” (internal quotation marks
         omitted)). “Quite the contrary, ‘vigorous cross-examination, presentation of
         contrary evidence, and careful instruction on the burden of proof are the
         traditional and appropriate means of attacking shaky but admissible
         evidence.’” Quiet Tech., 326 F.3d at 1341 (quoting Daubert, 509 U.S. at 596, 113
         S. Ct. at 2798). Indeed, “in most cases, objections to the inadequacies of a study
         are more appropriately considered an objection going to the weight of the
         evidence rather than its admissibility.” Hemmings v. Tidyman’s Inc., 285 F.3d
         1174, 1188 (9th Cir. 2002). See also Quiet Tech., 326 F.3d at 1345 (noting that
         “[n]ormally, failure to include variables will affect the analysis’ probativeness,
         not its admissibility” (quoting Bazemore v. Friday, 478 U.S. 385, 400, 106 S. Ct.
         3000, 3009, 92 L.Ed.2d 315 (1986))).

  Rosenfeld v. Oceania Cruises, Inc., 654 F.3d 1190, 1193 (11th Cir. 2011).

         Therefore, the standard for the admissibility of testimony, versus the weight it should be

  given because it is based on one factor versus another, are different inquiries. Defendant mainly

  argues that the testimony is inadmissible because the opinions do not conform to what Defendant

  claims are the right standards or use what Defendant claims are the right considerations. While

  Defendant is entirely wrong, these are arguments that go towards the weight the jury should give

  to the opinions, which will be established through the rigorous adversarial trial process.

     RESPONSES IN OPPOSITION TO DEFENDANT’S NUMBERS ONE THROUGH FIVE

         First, Defendant does not question whether Ms. Acevedo is qualified to tender an opinion,

  by reason of training, experience, education, or any other factor relevant to the first inquiry under

  Fed. R. Ev. 702. Hence, the first element of the inquiry under Fed. R. Ev. 702 is satisfied.



                                                   3
Case 1:19-cv-23914-DPG Document 83 Entered on FLSD Docket 05/18/2021 Page 4 of 13




  I: Defendant’s Argument That All Material Evaluated Was Not Turned Over is Fatally Flawed

         The FAIR Health data Ms. Acevedo considered was controlling of her opinion as to the

  relevant UCR range for each billed code. Ms. Acevedo did check the accuracy of this information,

  as to Miami-Dade County, by verifying other charges from other similar client files. This,

  however, was merely to check the accuracy of the tool she was using. It was not a tool she used

  to establish the UCR range in her expert opinion. In other words, Ms. Acevedo verified the

  accuracy of the data set used by using the other files to check the calibration of the data set she

  relied on. Calibration is calibration; it ensures a tool is accurate, but the tool does all the work.

         Picture Ms. Acevedo as a baker who was following a recipe for chocolate cake from Betty

  Crocker. Before starting to bake, she compared the Betty Crocker recipe to a recipe for chocolate

  cake from Costco to make sure that Betty Crocker was not in the wrong kitchen, so to speak, listing

  random amounts of butter in its recipe. Reviewing Costco’s recipe confirmed that there was a

  similar amount of butter to bake a cake, as Betty Crocker claimed. So, to bake the cake, Ms.

  Acevedo exclusively followed the Betty Crocker recipe. Once the cake was ready, the recipe

  having been followed, the cake tasted great, if someone asked for the recipe, Ms. Acevedo logically

  would give that person the Betty Crocker recipe. Costco’s recipe was used only to verify that

  Betty Crocker was not in the wrong kitchen, making things up. Hence, giving out Costco’s recipe

  would not be relevant, nor logical, because that was not the recipe used to make the cake.

         Ms. Acevedo referred to other files to confirm the recipe she was using, the FAIR Health

  data, was not baseless, similar to checking the Betty Crocker recipe against the Costco recipe

  regarding the amount of butter. The patient file charges that Ms. Acevedo referenced were used

  simply to make sure the FAIR Health data was in the right “kitchen.” Once that was verified, the

  FAIR Health data was the basis of Ms. Acevedo’s opinion.




                                                     4
Case 1:19-cv-23914-DPG Document 83 Entered on FLSD Docket 05/18/2021 Page 5 of 13




          Neither the Costco recipe, nor the patient file charges, were relevant to the result of the

  cake or the calculation of the UCR range. The patient files were used to make sure that the FAIR

  Health data was not completely off. If Defendant believes the FAIR Health data is off, then

  Defendant may challenge the propriety of the FAIR Health data during cross-examination at trial.

  This is the purpose of cross examination. Defendant is in no way prejudiced by the failure to

  produce the calibration tool, when it was only used to confirm that the FAIR Health data was

  sound. The Costco recipe would not be relevant for the purpose of baking a cake using the Betty

  Crocker recipe, just like the patient files, which are simply not relevant to Ms. Acevedo’s opinion.

          Furthermore, Ms. Acevedo could not produce the files that she used for calibration due to

  HIPAA regulations. Ms. Acevedo cannot just turn over unrelated, random patient files to

  Defendant as they contain protected health information on medical treatment of unrelated patients

  and are protected by law.

          Defendant’s argument is simply nonsensical. The gist of Defendant’s argument is that

  unrelated patients’ files should be turned over in this litigation, violating the HIPAA and Florida

  statutory rights of those non-party patients, who have nothing to do with the litigation. The

  implication is that third-party medical information should be freely shared, when it is neither

  relevant nor necessary, and in violation of HIPAA and Florida’s more stringent requirements. See

  § 456.057(7), Fla. Stat. (None of the statutory exceptions that would allow disclosure without the

  patient’s written authorization apply here.) The initiation of one action for underpayment,

  involving one patient file, should not abrogate the HIPAA and Florida statutory protections

  afforded to unrelated parties to the litigation.




                                                     5
Case 1:19-cv-23914-DPG Document 83 Entered on FLSD Docket 05/18/2021 Page 6 of 13




  II: Ms. Acevedo’s Opinions Are Helpful to the Jury, not Confusing

           Most importantly, for ACA purposes, the federal government defines UCR as the usual,

  customary and reasonable rate, “The amount paid for a medical service in a geographic area based

  on what providers in the area usually charge for the same or similar medical service. The UCR

  amount       sometimes       is    used      to       determine    the     allowable      amount.”

  https://www.healthcare.gov/glossary/ucr-usual-customary-and-reasonable/.

           Defendant mistakenly relies on Baker County Med. Serv. Inc. v. Aetna Health Mgmt., LLC,

  31 So. 3d 842, 845 (Fla. 1st DCA 2010). Defendant proclaims again and again that the ACA is

  unique, and that as an ACA provider, Defendant is unique and must follow the strictures of the

  ACA itself. This, of course, would necessarily include relying on the definition of the UCR

  provided in connection with the ACA. This is the definition used by Ms. Acevedo, and it is proper

  under both state payor laws and the ACA. Defendant cannot both claim it is unique for having to

  follow the strictures of the ACA to protect the public coffers, and then ignore the ACA definition

  of UCR in favor of an outlier opinion decided before the ACA was enacted.

           With all due respect to the Florida First District Court of Appeal, its decision does not

  comport with the plain language of the statute and reads into the statute the opposite of what was

  drafted. This exceeds the First DCA’s authority. Rules of statutory interpretation are not

  necessary, nor called for, nor are alternative meanings, when the words of the statute are clear and

  unambiguous, as they are in this instance. See, infra.

           The language at issue is from Florida Statute § 641.513, which states, “the usual and

  customary provider charges for similar services in the community where the services were

  performed.” The key here is the words “provider charges.” The statute does not say fair market

  value, nor does it say the amount that was paid. The statute restricts the definition to “provider




                                                    6
Case 1:19-cv-23914-DPG Document 83 Entered on FLSD Docket 05/18/2021 Page 7 of 13




  charges.” The words “fair market value,” are nowhere mentioned in the statute. The plain meaning

  of “provider charges,” is in no way ambiguous.

         [W]hen the language of the statute is clear and unambiguous and conveys a clear
         and definite meaning, there is no occasion for resorting to the rules of statutory
         interpretation and construction; the statute must be given its plain and obvious
         meaning.

  GTC, Inc. v. Edgar, 967 So. 2d 781, 785 (Fla. 2007).

         Courts are not free, and may not elect, to adopt other interpretations of statutory
         language and expand the reach of a statute merely because some might find it
         desirable.

  Edison v. Douberly, 604 F.3d 1307, 1309 (11th Cir. 2010).

         In other words, the Baker County court decided to apply the rules of statutory construction

  to Florida Statute § 641.513, though no such analysis should have taken place because the term

  “provider charges” is unambiguous. See, supra. The Baker County court incorrectly expands

  these words to equal fair market value when that is not what the statute plainly says. See, supra.

  Furthermore, the First DCA’s flawed interpretation ignores the federal definition of UCR as found

  on the healthcare.gov website to be applied to ACA policies. The federal language is mirrored in

  the Florida statute, and, thus, clearly, not ambiguous.

         The words “provider charges” are as unambiguous as “Publix charges”. If one is buying a

  loaf of bread, the question is not what the fair market value of the loaf of bread is. If asked what

  Publix charges, the relevant answer is “whole wheat is $2.99 a loaf” or that the price of a loaf of

  bread generally in the local community is $2.99 a loaf.

         The First Circuit in Baker County improperly expands the meaning of the statute to include

  things other than “provider charges,” such as amounts paid. However, factors outside of what are

  the “provider charges” are as relevant as if one asked what Publix charges for a loaf of bread, and

  the answer is that “your neighbor will not pay $2.99 for a loaf of bread.” The fact that your



                                                   7
Case 1:19-cv-23914-DPG Document 83 Entered on FLSD Docket 05/18/2021 Page 8 of 13




  neighbor will not pay $2.99 bears no relevance to the fact that Publix charges $2.99 or that that the

  price of a loaf of bread in the local community is $2.99.

         This Court is not bound by Baker County. The Court should give deference to the federal

  government’s definition of the UCR under the ACA, the plain meaning in the statute, and not an

  incorrect expansion of the definition of the UCR by one state appellate court. See, supra.

         The question of what rate is usual, customary, and reasonable in the community, is one

  ultimately to be determined by the jury, and same is to be established through the rigorous

  examination of both parties’ experts. Plaintiff’s expert should not be excluded because Ms.

  Acevedo used the proper definition of the UCR under the ACA.

  III: Ms. Acevedo’s Testimony Is Not Conclusive, But Probative

         Opining on the UCR is what the respective expert witnesses were retained to do for both

  parties. Defendant’s third argument is a bootstrap argument, but the strap is broken because

  Defendant’s argument applies equally to both experts. Further, if the jury is properly instructed,

  then the jury will be aware of its role as the ultimate arbiter of the UCR rate. Hence, Defendant’s

  argument is completely without merit.

  IV: Ms. Acevedo’s Opinions Are Reliable

         Defendant’s fourth argument reads like a repeat of Defendant’s second argument.

  Defendant again argues that more factors should have gone into the calculation of the UCR rate

  than Ms. Acevedo considered. This is not a persuasive argument, however, because the federal

  definition of UCR under the ACA says that provider charges are the only factor used in calculating

  the UCR rate. This is what the FAIR Health website provides and is the basis of Ms. Acevedo’s

  expert opinion. The gatekeeping function of the Court is satisfied, in that the Court can be sure




                                                   8
Case 1:19-cv-23914-DPG Document 83 Entered on FLSD Docket 05/18/2021 Page 9 of 13




  Ms. Acevedo’s opinions are based on the UCR rate, as it is defined by the ACA, and calculated by

  a reliable source, FAIR Health.

         Furthermore, as illuminated above, the inclusion or non-inclusion of factors in expert

  testimony goes to the weight of the expert testimony, not its admissibility. See Rosenfeld v.

  Oceania Cruises, Inc., 654 F.3d 1190, 1193 (11th Cir. 2011); Quiet Tech. DC-8, Inc. v. Hurel-

  Dubois UK Ltd., 326 F.3d 1333, 1346 (11th Cir. 2003), supra. The fact that Defendant believes

  that other data should have been used from the FAIR Health website is something that Defendant

  can cross examine Ms. Acevedo about, and the jury can weigh. Ms. Acevedo’s testimony is

  relevant to determining the UCR rate, and it is reliable as it is based on provider charge information

  compiled by a commonly relied upon source, which is relevant as it is a central issue.

         The fact that the website, itself, says it is not reflective of the UCR, but that it is a tool to

  determine same, is exactly why there is an expert to help interpret that information. The jury will

  ultimately determine the UCR rate. But the jury will not have technical or specialized knowledge

  sufficient to determine UCR without the assistance of expert testimony. Hence, the three-pronged

  test under Daubert is satisfied. Ms. Acevedo’s qualifications were never in doubt, the methodology

  was to analyze provider charges from a reliable source, and the jury will be assisted by the expert’s

  analysis.

         Through the process of rigorous cross examination, Defendant may question every factor

  used or not used by Plaintiff’s expert, and Plaintiff may do the same as to what factors were used

  or not used by Defendant’s expert. This is how the system is supposed to work. It favors

  admissibility of evidence and letting the jury decide what weight to give to it, after it has been

  vetted through the adversarial process. Maiz v. Virani, 253 F.3d 641, 666 (11th Cir. 2001), supra.




                                                    9
Case 1:19-cv-23914-DPG Document 83 Entered on FLSD Docket 05/18/2021 Page 10 of 13




           The fact that the FAIR Health website says that it does not establish the UCR rate refutes

   Defendant’s last argument. If the FAIR Health website does not “establish” the UCR rate, then

   the jury can, as it is supposed to. And Ms. Acevedo’s expert testimony can assist the jury with

   this task.

           The fact that the FAIR Health website does disclaim itself as only representing the amount

   billed, not the amounts accepted, means that it comports with the definition of the UCR found in

   the healthcare.gov website, which governs the ACA. Hence, this source considered in developing

   Ms. Acevedo’s expert opinion could not be more reliable as it gives the UCR range as defined

   under the ACA.

           In trying to exclude the testimony, Defendant misses the point of the adversarial trial

   system. Defendant’s expert is going to opine that the UCR was paid, and the Plaintiff’s expert

   will opine otherwise. Which expert is more reliable, depending on what he or she considered to

   come to his or her conclusions, is a decision for the jury to make, after cross examination of both

   experts.

           We have repeatedly stressed Daubert’s teaching that the gatekeeping function
           under Rule 702 “is not intended to supplant the adversary system or the role of the
           jury: ‘vigorous cross-examination, presentation of contrary evidence, and careful
           instruction on the burden of proof are the traditional and appropriate means of
           attacking shaky but admissible evidence.’ ” United States v. Alabama Power Co.,
           730 F.3d 1278, 1282 (11th Cir.2013) (emphasis added) (quoting Allison v. McGhan
           Med. Corp., 184 F.3d 1300, 1311–12 (11th Cir.1999)).

   Adams v. Laboratory Corp. of Am., 760 F.3d 1322, 1334 (11th Cir. 2014)

           The purpose of the Court is not to stand in the shoes of the jury, to determine one expert is

   more reliable than the other. Rather, the weight of the evidence is to be determined by the jury,

   and the sources considered, or not considered, are an issue for the jury to decide the validity of.

   See id. In other words, what sources were used, or considered, goes to probative value of the

   testimony, as evaluated by the jury, but does not affect admissibility. See, supra.


                                                    10
Case 1:19-cv-23914-DPG Document 83 Entered on FLSD Docket 05/18/2021 Page 11 of 13




          This gatekeeping role, however, “is not intended to supplant the adversary system
          or the role of the jury: ‘vigorous cross-examination, presentation of contrary
          evidence, and careful instruction on the burden of proof are the traditional and
          appropriate means of attacking shaky but admissible evidence.’ ” Allison v.
          McGhan Med. Corp., 184 F.3d 1300, 1311–12 (11th Cir.1999) (citing Daubert, 509
          U.S. at 596, 113 S.Ct. 2786).

   U.S. v. Alabama Power Co., 730 F.3d 1278, 1282 (11th Cir. 2013).

   V: Ms. Acevedo’s Opinions Have Probative Value and Will Aid, Not Confuse, the Jury

          Fundamentally, Defendant makes the same argument in its number five, as it does in

   Defendant’s numbers two and four. The disagreement between the parties lies in whether they

   accept the First DCA’s errant interpretation of the term UCR in the Baker County case, or the

   actual definition set forth under healthcare.gov and Florida statute. This is an argument that goes

   to the weight of the testimony, not its admissibility, as the jury should decide what ultimate rate of

   reimbursement Plaintiff is entitled to recover. Clearly, Ms. Acevedo and Defendant’s expert will

   both play roles in helping the jury determine what factors to consider, and the jury will remain the

   ultimate arbiter of the appropriate calculation of UCR.

          While claiming to be tightly federally regulated as an ACA policy, Defendant, for some

   reason, believes all of the rules of the ACA apply to Defendant, except the definition of UCR.

   Essentially, Defendant seeks to use its ACA Marketplace status as both a sword and a shield,

   selecting when it will claim that it is special and must follow all ACA guidelines, and when it can

   ignore the ACA, such as the ACA definition of the UCR.

          If Defendant decided that it wished to abide by the ACA on all occasions, it would have to

   concede liability, because the ACA defines the UCR to be based on provider charges, not payor

   activity. An argument over liability and damages is exactly what a trial is, and these issues will

   ultimately be decided by a jury. Ms. Acevedo’s testimony aids the jury in applying the federal

   definition of the UCR, while Defendant’s expert will opine that several factors excluded by the



                                                    11
Case 1:19-cv-23914-DPG Document 83 Entered on FLSD Docket 05/18/2021 Page 12 of 13




   ACA definition from consideration of the UCR (such as Medicare reimbursement rates, for one),

   make Defendant not liable for damages. This is a healthy debate to have in front of a jury, in that

   it helps the jury determine the central issues in the instant action.

          Even if one does not agree with Plaintiff that the First DCA in Baker County exceeded its

   authority by reading into the statute what is not there, Defendant argues in its third argument that

   what the UCR is should be left to the jury. That means the jury should weigh Ms. Acevedo’s

   testimony, Defendant’s expert’s testimony, and use both to guide its decision of what the UCR is,

   and what factors to include. This is how the courts have consistently favored expert testimony

   working. See, supra.

          While the Court's gatekeeping function ensures that unreliable testimony does not
          reach the jury, the Court must not make determinations on the credibility or
          persuasiveness of the proffered opinions; “vigorous cross-examination,
          presentation of contrary evidence, and careful instruction on the burden of proof
          are the traditional and appropriate means of attacking shaky but admissible
          evidence.” Quiet Tech. DC-8, Inc. v. Hurel-Dubois UK Ltd., 326 F.3d 1333, 1341
          (11th Cir. 2003).

   Godelia v. Zoll Services, LLC, 16-60471-CIV, 2019 WL 3934259, at *2 (S.D. Fla. Aug. 19, 2019).

                                              CONCLUSION

          For the reasons set forth above, the Court should deny Defendant’s Daubert Motion to Bar

   Opinions of Jean Acevedo.




                                                     12
Case 1:19-cv-23914-DPG Document 83 Entered on FLSD Docket 05/18/2021 Page 13 of 13




                                             Respectfully submitted,

                                             /s/ Cynthia Barnett Hibnick
                                             CYNTHIA BARNETT HIBNICK
                                             Fla. Bar. No. 375705
                                             cbh@lubellrosen.com
                                             LORI A. SOCHIN
                                             Fla. Bar. No. 13048
                                             las@lubellrosen.com
                                             JOSHUA H. SHESKIN
                                             Fla. Bar. No. 93028
                                             jhs@lubellrosen.com

                                             LUBELL | ROSEN
                                             1 Alhambra Plaza, Suite 1410
                                             Coral Gables, Florida 33134
                                             Telephone: (305) 655-3425
                                             Facsimile: (305) 442-9047
                                             Attorneys for Plaintiff




                                        13
